DETAILED ACTION
The following Office action concerns Patent Application Number 16/635,690.  Claims 1-25 are pending in the application.
Claims 4, 5, 7 and 15-25 have been withdrawn from consideration as being drawn to non-elected inventions or species.
The applicant’s amendment filed September 14, 2022 has been entered.
Election/Restrictions
A restriction requirement was sent to the Applicant on July 22, 2022.  The Applicant was required to elect among several groups of inventions and several chemical.  The Applicant responded to the restriction requirement on September 14, 2022  and elected Group I, claims 1-14, without traverse.  The applicant also elected a species of fluorine monomer of Formula 1 and a species of organic base of DBU, with traverse.  In traversing the restriction requirement, the Applicant argues that formula 2 includes formula 1.  In that case, formula 1 shall be treated as a species of formula 2.  Accordingly, claims 4, 5, 7 and 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions or species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-12 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Close et al (US 4,447,478) in view of Keite-Telgenbuscher et al (US 2015/0240134).
Close et al teaches a method of making a fluoropolymer film comprising mixing a solvent, fluoropolymer and curing agent, depositing the mixture on a surface, and baking the mixture to form a cured (crosslinked) fluoropolymer film (col. 3, lines 57-65; col. 7, lines 19-34; col. 10, lines 26-30; col. 7, lines 35-45).  The fluoropolymer includes a copolymer of vinylidene fluoride (VDF) and hexafluoropropylene (HFP) (col. 4, lines 10-20).  HFP satisfies claimed formula I.  
The curing agent is preferably derived from an amine (col. 4, lines 39-41 and 65-67).  Amines are well-known in the art to be organic bases.  The amount of amine curing agent is 0.1 to 1.0 parts per hundred of the fluoropolymer (col. 5, lines 40-48).  An amount of 0.1 to 1.0 parts per hundred equates to a ratio of polymer to curing agent (base) of 1000:1 to 100:1 by weight.  The mixture is baked at 100-149 ̊C for one to two hours to form the cured film (col. 7, lines 35-45).
Close et al does not teach that the amine curing agent has a pKa of 10 to 14.
However, Keite-Telgenbuscher et al teaches an amine curing agent for crosslinking fluoropolymers (par. 48).  The amine curing agent includes the organic base DBU (par. 49).  DBU must have a pKa of 10-14 since it is the claimed organic base.  The amine curing agent provides improved adhesion and shear strength (par. 47). 
Close et al teaches amine curing agents for crosslinking a fluoropolymer.  Keite-Telgenbuscher et al teaches an amine curing agent for fluoropolymers which provides improved adhesion and shear strength (par. 47).  A person of ordinary skill in the would have been motivated to combine the amine curing agent of Keite-Telgenbuscher et al with the method of Close et al in order to obtain improved adhesion and shear strength.
Claims 6 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Close et al in view of Keite-Telgenbuscher et al and Masuda et al (US 2009/0011164).
Close et al in view of Keite-Telgenbuscher et al teaches a method of making a fluoropolymer film as described above.  Close et al in view of Keite-Telgenbuscher et al does not teach that the mole fraction of VDF in the copolymer is 0.05 to 0.95.
However, Masuda et al teaches a VDF-HFP copolymer containing 25-85 % by mole VDF (par. 40).  The copolymer is elastomeric (par. 35).  
Close et al teaches a fluoropolymer elastomer containing VDF but is silent regarding the mole fraction of VDF in the polymer.  Masuda et al teaches a fluoropolymer elastomer containing 25-85 % by mole VDF (par. 40).  A person of ordinary skill in the would have been motivated by design need to combine the VDF content of Masuda et al with the VDF-HFP copolymer of Close et al in view of Keite-Telgenbuscher et al in order to obtain a known copolymer composition for an elastomer.
Regarding claim 13, Close et al in view of Keite-Telgenbuscher et al does not teach that the mixture comprises bisphenol-AF.  
However, Masuda et al teaches a method of crosslinking a fluoropolymer with a bisphenol-AF curing agent (par. 74, 76).  Crosslinking with bisphenol-AF provides excellent heat resistance (par. 73, 76).  A person of ordinary skill in the would have been motivated to combine the bisphenol AF of Masuda et al with the method of Close et al in view of Keite-Telgenbuscher et al in order to obtain a fluoropolymer film having excellent heat resistance.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        October 4, 2022